Title: To John Adams from John Griffin, 18 October 1800
From: Griffin, John
To: Adams, John



Williamsburg October 18th. 1800

Permit me Sir, in conjunction with my grateful Father, to thank you most ardently for your late mark of beneficence to me; and the family. A mark unmerited on my part, but flowing solely from your extreme goodness. I have received the Commission of third Judge enclosed by the Secretary of State; and agreeable to the instruction of General Marshall, I will repair without loss of time to the Indiana Territory.—
I have the honor to be Sir / with profound consideration and respect / your obliged humble Servant,

John Griffin